The opinion of the Court was delivered by
Sergeant, J.
No limitation of time being prescribed by the act of assembly of the 29th of September, 1770, within which an infant is incapable of binding himself by indenture of apprenticeship, I do not perceive how the Courts can interpose it, without assuming legislative power. The period of seven years, under which an infant is at common law considered as not having discretion, applies only to criminal cases. It has no connection with his ability to bind himself under the statute to learn a trade. In regard to the choice of an occupation or the judicious selection of a master, he has probably as little capacity at eight years of age as he has at six. In these matters, in truth, no reliance is placed on the judgment of the infant: they are left to the determination of the parent, or guardian, or next friend, whose assent is made indispensable to the validity of the binding. It is of importance to the interests of the community as well as of the infant, that this power of binding should be exercised; and of the time when it is proper to exercise it, others must judge for the infant, as he is incapable of deciding for himself. Cases may *131occur, in which it may be expedient that an infant under seven years of age should be provided for by being bound an apprentice, and it may be manifestly to his advantage to be so. We are of opinion, that the court below erred in their charge to the jury, that if the apprentice was less than seven years of age when bound, the plaintiff could not recover.
Judgment reversed and venire facias de novo awarded.